Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the amendment filed on 10/18/2022. Claims 1, 3-8, 10-15 and 17-20 are pending in this application. Claims 1, 8, and 15 are independent claims. Claims 2, 9 and 16 are canceled.  This Action is made Final.


Claim Rejections - 35 USC § 101
2. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims 1, 8 and 15 recite defining a performance indicator; receiving datasets; tagging a set of data fields in each dataset; identifying datasets according to data field tag; calculating key performance indicator metrics using the subset of the plurality of transaction datasets; calculating set of predictive model metrics using the subset of the plurality of transaction datasets; determining correlation coefficients between the key performance indicator metric and the set of predictive model metrics; determining an evaluation for the key performance indicator, based on the first and second correlation coefficient; and notifying a user of the evaluation.
The limitation of the claims 1, 8 and 15 such as identifying a subset of the plurality of transaction datasets according to a first data field tag, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “identifying” in the context of this claim encompasses the user manually finding or recognizing a subset of transaction datasets according to a data field tag. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Similarly, the limitation of the claims 1, 8 and 15 of “calculating a first key performance indicator metric using the subset of the plurality of transaction datasets; calculating a first set of predictive model metrics using the subset of the plurality of transaction datasets; … calculating a second key performance indicator metric using the plurality of transaction datasets; calculating a second set of predictive model metrics using the plurality of transaction datasets;”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. 
For example, but for the “calculating” in the context of this claim encompasses the user calculating (first and second) performance indicator metrics using the datasets and calculating predictive model metrics using the datasets. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of the claims 1, 8 and 15 of “determining a first correlation coefficient between the first key performance indicator metric and the first set of predictive model metrics; … determining a second correlation coefficient between the second key performance indicator metric and the second set of predictive model metrics; …  determining an evaluation for the key performance indicator, based on the first and second correlation coefficient”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “determining” in the context of this claim encompasses the user manually determining correlation coefficient between the key performance indicator metric and the set of predictive model metrics and further determining an evaluation for the performance indicator, based on the first and second correlation coefficient. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of the claims 1, 8 and 15 of “wherein the evaluation includes a determination that the predictive model is poorly trained to predict based off data associated with the first data field tag.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “determining” in the context of this claim encompasses the user manually determining whether the predictive model [mathematical model] is not good enough to output the expected result or poorly trained to produce the expected result based off on the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of the claims 1, 8 and 15 of “adjusting the predictive model based on the determining that the predictive model is poorly trained”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. 
For example, but for the “adjusting” in the context of this claim encompasses the user changing or adjusting the mathematical model (equations) after determining the output or result is not good enough using the training data. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements such as “defining a key performance indicator, receiving a plurality of transaction datasets; tagging a set of data fields in each transaction dataset of the plurality of transaction datasets; … and notifying a user of the evaluation” These steps amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as defining a key performance indicator, receiving a plurality of transaction datasets, tagging a set of data fields in each transaction dataset of the plurality of transaction datasets, and notifying a user of the evaluation amounts to no more than mere instructions to apply the exception using a generic computer component, defining an indicator and tagging datasets while receiving a datasets is considered as preparation for the calculation steps and notifying a user of the evaluation is merely outputting the result to the user for analysis.
The additional elements in the claims 1, 8 and 15 such as defining, receiving, tagging and notifying steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
For the additional elements from the system claim 8 such as the computer program product comprising a computer readable storage medium having program instructions executable by a device is also considered as a generic computer component which cannot provide an inventive concept.
For the additional elements from the system claim 15 such as a memory with program instructions included thereon and a processor in communication with the memory wherein the program instructions cause the process is also considered as a generic computer component which cannot provide an inventive concept.
Claims 2-7, 9-14 and 16-20 are also rejected for incorporating the deficiency of their independent claims 1, 8 and 15 respectively. 




Response to Arguments

4. Applicant's argument with respect to the claims 1, 8 and 15 and their dependent claims have been fully considered but they are not persuasive. Regarding the argument with respect to the 101 abstract idea of the remark, pages 8-9, the applicant argued that if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and this imposes a meaningful limit on the judicial exception. The examiner would like to point out that adjusting mathematical mode after determining the result is not good enough or that the model is not trained enough using the data set is not considered as technical improvement in the field or the functioning of the computing device, but rather long-standing practice to update or readjust the model after the feedback. This is not the same as improving the technology of “the field” or the functioning of the existing computing device or system. The examiner interprets “integration into practical application” and follows the court case analysis using the following case and analysis in MPEP.  
https://www.uspto.gov/web/offices/pac/mpep/s2106.html
III. EXAMPLES OF HOW THE OFFICE EVALUATES WHETHER THE CLAIM AS A WHOLE INTEGRATES THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION
“Two examples of how the Office evaluates whether the claim as a whole integrates the recited judicial exception into a practical application are provided. In Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161, 2019 USPQ2d 281076 (Fed. Cir. 2019), the claims were to methods for electronically processing paper checks, all of which contained limitations setting forth receiving merchant transaction data from a merchant, crediting a merchant’s account, and receiving and scanning paper checks after the merchant’s account is credited. In part one of the Alice/Mayo test, the Federal Circuit determined that the claims were directed to the abstract idea of crediting the merchant’s account before the paper check is scanned. The court first determined that the recited limitations of "crediting a merchant’s account as early as possible while electronically processing a check" is a "long-standing commercial practice" like in Alice and Bilski. 931 F.3d at 1167, 2019 USPQ2d 281076, at *5 (Fed. Cir. 2019). The Federal Circuit then continued with its analysis under part one of the Alice/Mayo test finding that the claims are not directed to an improvement in the functioning of a computer or an improvement to another technology. In particular, the court determined that the claims "did not improve the technical capture of information from a check to create a digital file or the technical step of electronically crediting a bank account" nor did the claims "improve how a check is scanned." Id. This analysis is equivalent to the Office’s analysis of determining that the exception is not integrated into a practical application at Step 2A Prong Two, and thus that the claims are directed to the judicial exception (Step 2A: YES).”








Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649. The examiner can normally be reached 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193